Citation Nr: 9924050	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  96-43 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to a compensable rating for residuals of a 
right epididymectomy. 

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for postoperative 
residuals of a penile disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to July 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 1996 and July 1997rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  This case was remanded by the Board for 
further development in August 1998.  That development has 
been completed and the case is now ready for appellate 
review.

The Board notes that while the case was awaiting Board 
review, the RO received a statement from the veteran signed 
in January 1999.  In that statement, the veteran expressed a 
desire to file a claim for service connection for psychiatric 
disability secondary to his service-connected genitourinary 
disability.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1. The veteran's residuals of a right epididymectomy include 
an atrophic right testicle and absent right epididymis 
that are currently asymptomatic.

2. In a Board decision dated in March 1986, service 
connection for postoperative residuals of a penile 
disorder was denied.

3. Evidence added to the record since the March 1986 Board 
decision is not merely cumulative of evidence of record in 
March 1986 and is sufficiently relevant and probative, 
when viewed in conjunction with the evidence previously of 
record, as to be so significant that it must be considered 
to fairly decide the merits of the claim for service 
connection for postoperative residuals of a penile 
disorder.  

4. The claim for entitlement to service connection for post-
operative residuals of a penile disorder is plausible. 


CONCLUSIONS OF LAW

1. The criteria for a compensable evaluation for residuals of 
a right epididymectomy have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.115b, Diagnostic 
Codes 7599-7523 (1998).
 
2. The March 1986 Board decision which denied the veteran's 
claim for service connection for postoperative residuals 
of a penile disorder is final, and new and material 
evidence has been received to reopen the claim.  
38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

3. The claim for service connection for postoperative 
residuals of a penile disorder is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Residuals of a right epididymectomy

As a preliminary matter, the Board finds that the veteran's 
claim for a compensable evaluation for residuals of a right 
epididymectomy is plausible and capable of substantiation, 
and thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet.App. 629 (1992) 
(a claim of entitlement to an increased evaluation of a 
service-connected disability generally is a well-grounded 
claim).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  The Board is satisfied that all 
relevant evidence has been obtained regarding the veteran's 
claim for an increased evaluation for residuals of a right 
epididymectomy and that no further assistance to the veteran 
with respect to this claim is required to comply with 
38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, and 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records pertaining to the 
disability in question.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.

Service connection for residuals of a right epididymectomy 
was granted by a December 1977 rating decision, and a zero 
percent rating under diagnostic code 7599 was therein 
assigned.  The zero percent evaluation was made effective 
from July 13, 1977.  That rating has been continued to date 
in subsequent rating decisions and in a March 1986 Board 
decision.

The veteran filed a claim for a compensable rating for his 
epididymectomy residuals in April 1996.  Pertinent evidence 
predating this filing includes the report from a May 1995 VA 
compensation and pension examination.  The report states that 
the veteran had a significant history of penile implants and 
dysfunction not related to his inservice epididymectomy.  The 
examination resulted in findings related to severe residuals 
of surgeries to correct Peyronie's disease and impotence, but 
no specific findings constituting residuals of the 
epididymectomy were noted. 

VA Medical Center treatment records reveal hospitalization in 
January, February, March, and April 1996 for an infected and 
eroding penile prosthesis.  The prosthesis was surgically 
removed during the March to April hospitalization.

November 1996 VA examination revealed that the right testis 
was smaller than the left but that both testes were present, 
with no epididymis on the right side, however, the left side 
was normal.  The examiner diagnosed atrophic testicles, 
bilaterally, with fibrosis of the penile shaft.  

At his February 1997 personal hearing at the RO, the veteran 
provided testimony concerning his penile problems 
specifically related to an infection and subsequent drainage 
of the penis.  The veteran testified that aside from the 
problems with his penis related to the infection and 
subsequent implant surgeries, he did not experience problems 
with the testes.  

At his personal hearing before the undersigned Member of the 
Board in January 1999, the veteran testified that he had lost 
full use of his penis stemming from 1976 inservice surgery 
for infection of the testis, circumcision, and treatment of 
subsequent infection.  He stated that the only current 
symptoms related to his testicles was diminished size.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Rating 
Schedule is applied to the specific evidence contained in the 
veteran's claims file bearing in mind that the ratings 
represent the average impairment in earnings capacity 
resulting from the veteran's original in-service disease and 
its residuals in civil occupations.  38 C.F.R. § 4.1.

A diagnostic code specific for residuals of an epididymectomy 
is not contained in the Rating Schedule.  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1998).  The RO has 
rated the epididymectomy residuals analogous to atrophy of 
the testes.  When there exists complete atrophy of one 
testicle, a noncompensable rating is warranted; when complete 
atrophy of both testes is shown, a 20 percent rating is in 
order.  Diagnostic Code 7523.


After a thorough review of the record, the Board is of the 
opinion that a compensable rating for residuals of a right 
epididymectomy is not warranted.  VA examinations conducted 
during the course of this appeal have not shown compensable 
residuals related specifically to the veteran's inservice 
epididymectomy.  Although the record does show that the 
veteran has incurred multiple post-service surgeries of the 
penis related to penile implants, it has not been shown that 
the veteran's right testicle demonstrates impairing residuals 
related to his inservice epididymectomy.  The most recent VA 
examination of the testes in November 1996 did reveal 
atrophic testes bilaterally, but such a diagnosis was not 
related to the inservice epididymectomy.  Rather, the 
clinical evidence shows that the veteran has suffered disuse 
of the penis and testicles due to problems associated with 
the penile prostheses and complicating residuals.  Moreover, 
when asked at his personal hearings whether he experienced 
testicular symptoms apart from those related to his penile 
prostheses complications, the veteran replied in the 
negative.  In this case, complete atrophy of the testicles 
related to the 1976 inservice epididymectomy has not been 
clinically shown.  Accordingly, the noncompensable rating 
currently in effect should continue.

Additionally, it does not appear from the evidence that the 
RO has considered the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) 
for the service-connected disability on appeal.  The Board is 
required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 only in cases 
where the issue is expressly raised by the claimant or the 
record before the Board contains evidence of "exceptional or 
unusual" circumstances indicating that the rating schedule 
may be inadequate to compensate for the average impairment of 
earning capacity due to the disability.  See VAOGCPREC 6-96.  
In this case, consideration of an extraschedular rating has 
not been expressly raised.  Further, the record before the 
Board does not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  



II.  Postoperative residuals of a penile disorder

A.  Finality

In a March 1986 decision, the Board denied the veteran's 
claim for service connection for post-operative residuals of 
a penile disorder.  The veteran was notified of the results 
of that decision at his latest address of record.  That 
decision is final.  38 U.S.C.A. § 7104.

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed and a claim based upon the same facts 
may not be considered.  38 U.S.C.A. § 7104(b).  The exception 
to section 7104 provides that when "new and material 
evidence" is presented and secured with respect to a claim 
that has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.  

Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has articulated a new three-step process which must 
be followed in disposing of attempts to reopen a previously 
denied claim to which finality has attached.  Under the new 
test, VA must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally decided claim reopened 
under 38 U.S.C.A. § 5108.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim the Secretary must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).  Third, if the claim is well 
grounded, the Secretary may then proceed to evaluate the 
merits of the claim, but only after ensuring that his duty to 
assist under 38 C.F.R. § 5107(b) has been fulfilled.  Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); Winters v 
West, 12 Vet. App. 203, 206-07 (en banc).

Pertinent evidence of record at the time of the March 1986 
Board decision included the veteran's service medical 
records, VA compensation and pension examination reports, VA 
Medical Center treatment reports, and the transcript from the 
veteran's March 1984 personal hearing at the RO.  Service 
medical records showed that the veteran was seen for chronic 
right epididymitis in January and February 1976; he was 
admitted carrying diagnoses of chronic right epididymitis and 
congenital chordee deformity of the phallus.  Therapeutic 
surgeries (right epididymectomy and phalloplasty) were 
eventually performed in March 1976.  At the time of his 
discharge following surgery, good results from the 
phalloplasty were noted.  Later service records, including 
the July 1976 separation examination report, were negative 
for mention of residuals of the surgery or other disabilities 
related to the penis.  

The report from November 1977 and VA hospitalization records 
dated in 1980 were negative for genitourinary complaints or 
findings.  The first indication of post-service genitourinary 
problems was an October 1982 VA record stating the veteran 
suffered dysuria; Peyronie's disease was ultimately diagnosed 
in November 1982.  In February 1983, the veteran underwent 
penile the exploration and excision of foreign bodies in the 
corpora spongiosum; diagnoses at discharge included penile 
abnormality with bent erections and azoospermia.  The 
remainder of the evidence of record at the time of the final 
Board decision included further VA treatment reports for 
penile problems including impotence; May 1984 VA examination 
resulted in diagnoses of impotence, by history secondary to 
penile surgery; review of the results of a nocturnal penile 
tumescent study was deemed necessary to confirm this history.  
August 1985 VA examination revealed a dorsal curvature and 
dorsal plaque of the distal shaft of the penis; testes were 
atrophic, bilaterally, and the clinical impressions were 
partial impotence, possibly psychogenic, and Peyronie's 
disease.

Since the March 1986 Board decision, pertinent evidence added 
to the record includes VA treatment reports showing 
hospitalization from May 19-31, 1988.  Procedures performed 
during this hospitalization included a retrograde 
urethrogram, cystoscopy, voiding cystourethrogram, abdominal 
CT scan, and physical therapy.  Discharge diagnoses were 
superficial penile cellulitis and poorly differentiated 
nodular lymphoma.  

Also newly added is the report from a May 1995 VA 
compensation and pension examination for pyelonephritis and 
impotence secondary to Peyronie's disease.  In that report, 
the examiner noted that the veteran recently received a 
penile implant in April 1995.  The veteran complained of 
constant pain at the base of the glans penis and a small non-
healed lesion in the same area, in addition to a considerable 
amount of pain in the groin.  Objective examination showed 
evidence of a penile rod in the left side of the penis, with 
the right-sided rod having been removed; an abscess at the 
base of the penis from which the rod was removed had not 
completely healed.  Both testicles were still intact, but 
there was evidence of a prior bilateral epididymectomy.  The 
examiner diagnosed severe residuals of previous unsuccessful 
attempts to correct the veteran's Peyronie's disease and 
impotence through steel rod implants.  

Additional new evidence includes the above-mentioned January, 
February, March, and April 1996 VA hospitalizations for 
removal of an the eroding left penile prosthesis and 
complications therefrom.  

Further, the November 1996 VA examination outlined in the 
first part of this decision was negative for any etiological 
link between examination findings and inservice surgeries.  
Penile examination showed fibrosis of the distal two-thirds 
of the penile shaft that was nontender; bilateral atrophic 
testicles with fibrosis of the penile shaft were diagnosed.  


The veteran has submitted an April 1997 note from Robert A. 
Watts, M.D., of Lima, Ohio.  In that note, Dr. Watts stated 
that the veteran was last examined by him in September 1969 
for a basketball physical and that no abnormal findings were 
noted at that time.  

The specified basis for the March 1986 Board denial was that 
during service the veteran underwent surgical correction of a 
congenital deformity of the penis which by its nature 
preexisted his entry into service.  The Board found that the 
deformity did not increase in severity during service and 
that any complaints stemming from surgery conducted to 
correct the congenital condition could not constitute 
evidence of increased disability in service; post-service 
penile problems were deemed not illustrative of increase in 
inservice pathology.  Accordingly, the Board determined that 
the veteran's penile disorder clearly and unmistakably 
preexisted his entrance into service and denied his claim for 
service connection.

The newly submitted medical evidence outlined above is 
"new" with respect to reopening the claim in question, as 
it bears on his current penile symptoms and speaks to the 
veteran's pre-service physical state.  Of particular note, is 
the above-mentioned letter from Dr. Watts attesting to the 
lack of any abnormality, congenital or otherwise, at the time 
of a 1969 physical.  This newly submitted medical evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's penile disorder from 
which complications and severe residuals have flowed.  
Therefore, the newly submitted evidence is so significant, 
when considered by itself or in connection with evidence 
previously of record, that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, the 
Board is of the opinion that the newly submitted evidence is 
"new and material" and that the claim for service 
connection for postoperative residuals of a penile disorder 
should be reopened. 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).


B.  Well groundedness

Three types of evidence must be presented in order for a 
claim for service connection to be well grounded:  (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d at 1464, 1468 (Fed Cir 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

As discussed above, the VA medical evidence shows that the 
veteran has continued to suffer from chronic penile 
disabilities, including Peyronie's disease, beginning years 
after his separation from service.  The pertinent medical 
evidence includes a May 1984 VA examination report containing 
a diagnosis of impotence by history secondary to penile 
surgery (referred to in the body of the report as inservice 
surgery); confirming tests were deemed necessary, but results 
of further testing were never incorporated into the 
examiner's report.  Moreover, the April 1997 note from Dr. 
Watts shows that the veteran exhibited no penile disorder 5 
years prior to his entrance into service.  The first evidence 
of penile infections and complications from penile surgery 
occurred during the veteran's active duty service.  The 
veteran has testified that he has suffered chronic 
debilitating penile problems such as impotence since his 
inservice genitourinary surgeries.  Based on this evidence, 
the Board finds that it is plausible that the veteran's post-
service penile disorders are related to his inservice 
surgeries.  Accordingly, the Board finds the claim well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).


ORDER

Entitlement to a compensable evaluation for residuals of a 
right epididymectomy is denied. 

New and material evidence having been submitted, the appeal 
to reopen the claim for service connection for postoperative 
residuals of a penile disorder is granted.

Evidence of a well grounded claim for service connection for 
postoperative residuals of a penile disorder having been 
submitted, the appeal, to that extent, is granted.


REMAND

Having determined that the veteran's claim for service 
connection for postoperative residuals of a penile disorder 
is reopened and well grounded, the merits of the claim must 
now be evaluated in light of all the evidence.  Elkins at 
206-07.  Before that issue can be decided, however, the Board 
is of the opinion that further development is in order.

The post-service evidence outlined above clearly shows that 
the veteran has suffered chronic disability related to 
impotence, post-service phalloplasties, Peyronie's disease, 
and failed penile implants.  Moreover, service medical 
records show that the veteran developed an infection 
following phalloplasty, including circumcision.  Therefore, 
the Board is of the opinion that further VA medical 
examination, conducted with a view to answering whether there 
exists a medical association between inservice surgeries and 
post-service symptomatology, would be of great assistance in 
rendering a final appellate decision on this matter.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers 
who have treated him since separation 
from service for his penile disorder.  
Thereafter, in light of the response 
received and after obtaining any 
necessary authorization, the RO should 
take appropriate action to obtain copies 
of any pertinent clinical records which 
have not been previously secured.  
Healthcare providers contacted should 
include St. Rita's Medical Center in 
Lima, Ohio.  Regardless, the RO should 
obtain all medical records from the VA 
Medical Center in Dayton, Ohio, 
reflecting treatment of the veteran's 
penile disorder since October 1997.

2.  Then, the RO should arrange for a 
comprehensive VA genitourinary 
examination of the veteran to determine 
the nature and extent of his current 
penile disorder, including postoperative 
residuals.  All indicated studies, should 
be performed and all findings should be 
set forth in detail and legible hand-
written or typed format.  The claims file 
and a copy of this REMAND must be made 
available to the examiner prior to the 
requested examination.  In this case, it 
is essential that the examiner review the 
veteran's claims file, especially all 
service medical records describing 
surgery for epididymectomy and 
phalloplasty procedures, including 
circumcision, and subsequent VA treatment 
records showing treatment for Peyronie's 
disease and penile implants, with a view 
to addressing the following question.  
The examiner should initially document 
the veteran's current penile 
disabilities, and then provide an opinion 
as to whether it is at least as likely as 
not that post-service Peyronie's disease, 
penile implant surgeries, allographs, and 
complications therefrom, or any other 
current penile disabilities, are 
etiologically related to the veteran's 
inservice genitourinary surgeries.  
Rationale for any opinion expressed 
should be fully explained.  

3.  The RO should review the examination 
report resulting from the above-
requested development and assess 
compliance with the above instructions.  
If the RO determines that the 
examination report does not adequately 
address the instructions contained in 
this REMAND, the report should be 
returned to the examiners for corrective 
action.

4.  After undertaking any further 
indicated development, the RO should 
readjudicate the issue of entitlement to 
service connection for postoperative 
residuals of a penile disorder on a de 
novo basis.

5.  If the claim for service connection 
for postoperative residuals of a penile 
disorder is not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case on all 
issues in appellate status, and the 
veteran and his representative should be 
afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

